DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 1/6/2022 after final rejection of 10/20/2021 and advisory action of 01/03/2022. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered. The Office action on currently pending claims 1-17 follows.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, are rejected under 35 U.S.C. 103 as being unpatentable over  US 2005/ 0286222 to Lucero et al. (hereafter “Lucero”, of record) in view of US 9, 176, 548 to Degner et al. (hereafter “Degner”, of record).
Regarding claim 1, Lucero discloses (Fig. 7a-7c) an assembly (Fig. 7c) comprising: a lower sub-assembly (200) containing a first fan (701); a middle sub-assembly (containing computers (708)) supported above the lower sub-assembly; a bottom air flow control plane (210, 706) supported in the middle sub-assembly and having bottom openings sized to fit and support multiple computers (708) having vertical cooling air paths through the computer chassis (Fig. 7b) (the front plates of the PCB’s (708) together with the PCB’s themselves constitute the “computer chassis” and when a plurality of the computers / PCB’s are installed, it can be said that “multiple computers (708) having vertical cooling air paths through the computer chassis”, as claimed); a top air flow control plane (704) supported in the middle sub-assembly above the bottom air flow control plane and having top openings sized to fit and support the multiple computers (708) through the top openings such that air is forced through the vertical cooling air paths; and a top sub-assembly (702) supported above the middle sub-assembly (Fig. 7c).
Regarding claim 12, Lucero discloses (Fig. 7a-7c) a system comprising: a lower sub-assembly (200) including a first fan (701); a middle sub-assembly supported above the lower sub-assembly (containing computers (708)); a bottom air flow control plane (210, 706) supported in the middle sub-assembly and having bottom openings sized to fit and support multiple 

    PNG
    media_image1.png
    667
    648
    media_image1.png
    Greyscale


Degner teaches (Fig. 6A-6D) conventionality of the cylindrical computers (602, 610) mounted on a chassis / rack (604, 620) and cooling thereof by an air flow (Fig. 6B, see the intake (614) and exhaust (612)), wherein said air flow is guided along and through said cylindrical computers (e.g., see Fig. 1, 3, 6B, etc.), wherein the openings in the chassis / rack (620) permit insertion and removal of the computers (602) through the openings (Fig. 6C-6D), wherein each bottom opening having a first diameter sized to fit and support a perimeter of a corresponding computer (602) having a diameter less than the first diameter, by a perimeter of the bottom opening (Fig. 6C-6D), wherein each top opening having a second diameter larger than the diameter of the corresponding computer and sized to fit the corresponding computer (602) through each top opening (Fig. 6C, 6D) such that air is forced through a corresponding bottom opening, the vertical cooling air path through each corresponding computer, and a corresponding top opening (Fig. 6B, see the intake (614) and exhaust (612)). Further, Degner teaches that the cylindrical shape of the computers provides a form factor characterized as having a high component packing density and high computing power density in a small, lightweight, transportable design, while providing for effective cooling of the computers (col. 4, l. 23 to col. 5, l. 17). 
See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Also, selection of desired optimal diameters of the openings and computers, including as claimed, would have been an obvious thing to do for a person of the ordinary skill in related arts before the effective filing date of the claimed invention, in order to achieve desired simplicity of In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 2, Lucero as modified by Degner discloses a second fan (700) disposed above the top air flow control plane (704) to act in cooperation with the first fan (701) to move air through the vertical cooling air paths to each corresponding computer (708), (Fig. 7b).
Regarding claims 3 and 13, Lucero as modified by Degner discloses that the top sub-assembly (702) comprises a double walled top and forms a plenum positioned above the middle subassembly (containing computers (708)) to facilitate air flow through the second fan (700) (par. [0038], Fig. 7b, 7c).
Regarding claims 4, 5 and 14, Lucero as modified by Degner discloses middle rails to moveably support the middle sub-assembly (formed by (706) to guide computers (708), par. [0041]; Fig. 7b) and bottom rails to movably support the bottom sub-assembly (200) ((706) and (712) form guiding surfaces / rails, Fig. 7b, 7c).
Regarding claim 7, Lucero as modified by Degner discloses that the openings in the top airflow control plane (704) are larger than the bottom openings in the bottom airflow control plane (210, 706), (Fig. 7b of Lucero and Fig. 6B-6D of Degner).
	Regarding claim 17, Lucero as modified by Degner discloses a top air flow control plane (704) supported in the middle sub-assembly above the bottom air flow control plane and having openings sized to fit the multiple computers (708) so as to permit insertion and removal of each corresponding computer, wherein air is forced through the vertical cooling air paths (Fig. 7b of Lucero and Fig. 6B-6D of Degner).
Regarding limitations “to permit insertion and removal of the computers through the top uct itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product claimed and not of the recited process steps which must be established. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). It should also be noted that a “[p]roduct-by process claim, although reciting subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976). The presence of process limitations in product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965). 
Regarding claims 6 and 15, and  alternatively, regarding claims 7 and 17, Lucero discloses all as applied to claims 1 and 12 above, and further that the openings in the top airflow control plane (704) are larger than the bottom openings in the bottom airflow control plane (210, 706), (Fig. 7b), wherein the top air flow control plane (704) supported in the middle sub-assembly above the bottom air flow control plane and having openings sized to fit the multiple computers (708) such that air is forced through the vertical cooling air paths (Fig. 7b), but does not disclose that each corresponding computer is cylindrical in shape and wherein the airflow control planes contain round openings corresponding to the cylindrical shape of each 
Degner teaches (Fig. 6A-6D) conventionality of the cylindrical computers (602, 610) mounted on a chassis / rack (604, 620) and cooling thereof by an air flow (Fig. 6B, see the intake (614) and exhaust (612)), wherein said air flow is guided along and through said cylindrical computers (e.g., see Fig. 1, 3, 6B, etc.), wherein the openings in the chassis / rack (620) permit insertion and removal of the computers (602) through the openings (Fig. 6C-6D), wherein the openings are round and corresponding to the cylindrical shape of each corresponding computer. The cylindrical shape of the computers provides a form factor characterized as having a high component packing density and high computing power density in a small, lightweight, transportable design, while providing for effective cooling of the computers (col. 4, l. 23 to col. 5, l. 17). 
Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to modify to Lucero alone or as modified by Wu to accommodate cylindrical computers, wherein the airflow control planes would contain round openings corresponding to the cylindrical shape of each corresponding computer, so the openings in the top airflow control plane would permit insertion and removal of the computers through the top openings, as taught by Degner, for the benefits of easy assembly / disassembly of the computer system and achieving a form factor characterized as having a high component packing density and high computing power density in a small, lightweight, transportable design, while providing for effective cooling of the computers (Degner, col. 4, l. 23 to col. 5, l. 17). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 11, Degner teaches conventionality of the handles (110, 202) for a convenient manipulation of computers. Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have provided handles for the upper air flow control plane of the Lucero, as taught by Degner, in order to facilitate lifting of the upper air flow control plane for providing physical access to the computers. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 8-10, and 16, Degner teaches conventionality of the computers connected to the network (e.g., col. 4, ll. 26+; col. 17, ll. 16+, etc.) and to the storage devices (e.g., col. 10, l. 30, etc.) and also of the power supplies (404) and fans cooling them (col. 7, ll. 31+). Lucero also teaches conventionality of fans (700, 701). Lucero as modified by Degner does not specifically teach particular dispositions and interconnections, i.e., wherein the lower sub-assembly comprises multiple cards for storage and networking, wherein the bottom air flow control plane has an opening positioned to pass cables from the cards in the lower sub-assembly to the connectors of the computers in the middle sub-assembly, and wherein at least two network cables from cards are combined into a single network cable prior to passing through the opening in the bottom air flow control plane.
1, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have provided the Lucero-Degner combination with any number of the cards for storage and networking and to position them at any suitable location, including in the lower sub-assembly and to provide openings for the network cables at any suitable location, as obvious design choice, wherein the resulting device would have the lower sub-assembly comprising multiple cards for storage and networking, wherein the bottom air flow control plane has an opening positioned to pass cables from the cards in the lower sub-assembly to the connectors of the computers in the middle sub-assembly, wherein one or more power supplies each having a fan coupled to expel air outside the assembly to cool the one or more power supplies as claimed, in order to achieve desired mechanical and electrical (computing) characteristics of the device, while not exceeding targeted production costs thereof. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007). Also, it has been held that mere duplication of the essential working parts of a device (e.g., of the network and storage cards, network cables, power cables, power supplies, openings for the cables, fans cooling the power supplies, etc. in the instant case, thus providing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Also, it has been held that rearranging parts of an invention (e.g., of the network and storage cards, network and power cables, openings for the cables, power supplies, fans cooling the power supplies, etc. in the instant case, thus positioning them at any desired location, including as claimed) involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
	Furthermore, regarding the limitations of claim 10, (“wherein at least two network cables from cards are combined into a single network cable prior to passing through the opening in the bottom air flow control plane”), these limitations are method of making limitations, which have not been given patentable weight, since even though the claim is limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product claimed and not of the recited process steps which must be established. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). It should also be noted that a “[p]roduct-by process claim, although reciting subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976). The presence of process limitations in product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965). 
Response to Arguments

Applicant's arguments have been fully considered, but they are not persuasive. Applicant contends that, allegedly, “No teaching is found in FIGs. 6A-6D of Degner that the diameter of any openings is larger than the diameter of the computer. Col. 16, lines 25-60 of Degner describe FIGs. 6A-6D, and do not contain any description regarding the size of top openings having a larger diameter than a diameter of the computer. In contradiction, Col. 15, lines 65-67 recite that "a computing system can be assembled using a bottom up type assembly." Such as bottom up type of assembly does not teach or suggest: "each top opening sized to fit the corresponding computer through each top opening" as claimed.”.
The Office respectfully disagrees with the aforementioned Applicant’s conclusion. Contrary to the Applicant’s position, Fig. 6D clearly shows a clearance between the outer walls of the cylindrical computers (602) and the corresponding circular openings in the honeycomb rack (620), thus clearly and unequivocally rendering diameters of the computers (602) to be less than diameters of the corresponding openings.
Further, the embodiment of Fig. 6A has nothing to do with the embodiment(s) of Fig. 6B-6D, since it does not have the honeycomb structure, and  therefore is irrelevant to the outstanding rejection. Further, the Office would like to direct the Applicant’s attention to the fact that a definition of the verb “fit” is pretty broad: “to conform correctly to the shape or size of”, or “to make or adjust to the right shape and size”, etc. (https://www.merriam-webster.com/ dictionary/ fit).
Accordingly, in view of the above, it can be said that in the embodiments of Fig. 6C and 6D of Degner each top opening sized to fit the corresponding computer through each top 
Furthermore, Applicant contends that, allegedly, “If any top openings had diameters larger than the bottom openings, they would not be secured in any orientation”. The above argument is moot, since claims do not recite the above language. The claims recite that the top (and bottom) openings have diameters larger than diameters of the computers.
Furthermore, Applicant contends that, allegedly, “It is likely in Degner that the top and bottom honeycomb structures are assembled over the computers and then coupled together by the rods shown connecting the top and bottom honeycomb structures. In addition, as indicated above, the assembly can be oriented in any direction. Thus, the assertion that at least one of the honeycomb structures is sized to fit a computer through an opening does not necessarily flow from the structure shown and is thus not inherent in the teachings of Degner. Since inherency requires that the result necessarily flow from the teachings of the reference, the rejection should be withdrawn” (emphasis added).
In response the Office would like to reiterate that Fig. 6D clearly shows a clearance between the outer walls of the cylindrical computers (602) and the corresponding circular openings in the honeycomb rack (620), thus clearly and unequivocally rendering diameters of the computers (602) to be less than diameters of the corresponding openings. Accordingly, contrary to the Applicant’s position the honeycomb structure (620) of Degner is sized to fit the computer(s) (602) through their respective opening(s) and this conclusion is necessarily flows from the structure shown on Fig. 6C and 6D of Degner.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov /interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: Since Applicant has failed to seasonably traverse the aforementioned well-known statement, the object of said well-known statement is taken to be admitted prior art. See In re Chevenard, 139 F.2d71, 60 USPQ 239 (CCPA 1943), ("If Applicant does not seasonably traverse the well-known statement during examination, then the object of the well-known statement is taken to be admitted prior art"). MPEP 2144.03 (C).